Citation Nr: 1739473	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  08-32 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral elbow disability.

2. Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 2001. 

Effective June 2016, the Veteran is in receipt of a 100 percent combined schedular evaluation for service-connected disorders. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the RO in Phoenix, Arizona. Jurisdiction over this appeal now lies with the RO in Houston, Texas. 

In July 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file. 

The Board remanded the appeal in December 2013 and March 2017 for additional development of the record. The development has been completed and the case has been returned to the Board for appellate consideration.   

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.
FINDINGS OF FACT

1. In a July 2003 rating decision, the Agency of Original Jurisdiction (AOJ) denied a claim of service connection for a bilateral elbow disability; the Veteran did not perfect an appeal to this decision. New and material evidence was not received within one year of notification.  

2. The material added to the record after the July 2003 rating decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 

3. The Veteran's current obstructive sleep apnea did not have its onset in service and was not otherwise attributable to disease or injury sustained therein; sleep apnea was not caused or aggravated by a service-connected sinusitis.


CONCLUSIONS OF LAW

1. The July 2003 rating decision that denied service connection for a bilateral elbow disability is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2. The evidence received subsequent to the July 2003 rating decision denying service connection for a bilateral elbow disability is not new and material and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

3. The criteria for service connection for obstructive sleep apnea are not met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening of Claims - New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for the reopening of claims. The Court of Appeals for Veterans Claims (Court) noted that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the Veteran's claim of service connection for a bilateral elbow disability in a July 2003 rating decision. In particular, the RO found that the evidence failed to show that a bilateral elbow disability was incurred in or aggravated by military service. 

The evidence in July 2003 included all the service treatment records, post-service VA treatment records dated to July 8, 2003, which documented the Veteran's complaints of elbow pain diagnosed as tendonitis (November 2002), bilateral lateral epicondylitis (March 2003) and bilateral elbow tinel's [sign] (July 2003). Also considered were the Veteran's statements indicating his belief that his bilateral elbow disability onset during a period of service. The Veteran was informed of this decision and apprised of his appellate rights, but he did not perfect a timely appeal. Therefore, the July 2003 rating decision became final. 38 C.F.R. § 20.1103. 

In November 2006, the Veteran requested that his claim be reopened. The evidence received since the July 2003 rating decision includes various lay statements submitted by the Veteran reiterating his previously rejected assertions that he has current bilateral elbow disability that onset during his period of service. Also received are additional medical records that continue to document the Veteran's complaints, in pertinent part, of elbow pain/inflammation currently diagnosed as rheumatoid arthritis (diagnosed in 2010). The statements are cumulative in nature and repetitive of his previous assertions. To the extent that the Veteran has been newly diagnosed with rheumatoid arthritis, he is not medically trained to express an opinion as to linkage such that the new diagnosis would be material. 

The more recent treatment records do not serve to support his lay assertions that he has current bilateral elbow disability that onset due to event or incident of his period of service. These more recent treatment records confirm that the Veteran has a current bilateral elbow disability. The fact that he has a current disability had been established previously. Thus, this evidence is cumulative.

The lack of a nexus between the current bilateral elbow disability (regardless of the specific diagnosis i.e., tendonitis, epicondylitis, bilateral elbow tinel's sign or rheumatoid arthritis) and a period of service is the basis for this continued denial of his claim. For these reasons, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim of service connection for a bilateral elbow disability.   




Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he has obstructive sleep apnea that onset due to event or incident of his period of service. In several statements, the Veteran contends that his in-service complaints of fatigue were early manifestations of his sleep apnea. Alternatively, he asserts that sleep apnea is due to his service-connected sinusitis. 

While service treatment records document assessments of seasonal allergic rhinitis and chronic sinusitis, the service treatment records contain no complaints of, treatment for or diagnosis of sleep apnea. Neither sleep apnea nor any symptoms reasonably attributed thereto were noted in the service treatment records.

A February 2004 private sleep study report provides a diagnosis of mild obstructive sleep apnea and periodic limb movements during sleep. In an October 2004 VA examination report, the VA examiner indicated that "allergic rhinitis and sinusitis in the absence of an anatomical obstruction of the posterior nasal cavity ... would not be expected to cause obstructive sleep apnea." The VA examiner found no obstruction of the posterior nasal cavity, and therefore, opined that the sleep apnea was not likely caused by the sinusitis or allergic rhinitis.

In a January 2014 statement, the Veteran's wife described the Veteran reporting fatigue and tiredness during service. She also described the Veteran's sleep pattern during service as characterized by "constant flipping and flopping with his hands, arms, and kicking out with his legs."

In a November 2015 medical opinion, the VA examiner found no obstruction of the posterior nasal cavity, and opined that the sleep apnea was not likely caused by the sinusitis or allergic rhinitis.

In a May 2016 statement, the Veteran's private physician indicated that the Veteran had a septal deviation, inflamed and hypertrophic inferior turbinates, a class IV soft palate, hypopharyngeal collapse with a retroflexed tongue, and sinus inflammation. The physician further indicated that the Veteran underwent reduction of the turbinates and balloon sinuplasty "to have the [Veteran] become therapeutic with the CPAP machine."

The May 2017 VA examination report reflects the examiner's opinion that the Veteran's sleep apnea was less likely than not incurred in or caused by an in-service injury, event or illness. The examiner found that the Veteran's sleep apnea did not first manifest during service. The examiner explained that the Veteran and his wife reported that he experienced excessive fatigue due to lack of sleep and thrashing of the legs and the examiner documented review of the Veteran's numerous complaints of fatigue noted in the claims file. However, the cardinal symptom of obstructive sleep apnea is snoring which the Veteran never mentioned experiencing during service, diminishing the validity of his claim of obstructive sleep apnea during his period of service. 

In addition, noting the findings of the October 2004 VA examination -- flexible endoscopy revealed that bilateral nasal cavities were open without obstruction in the posterior choana (back of the throat); no obstructive lesions in the pharynx or larynx; and, the conclusion that allergic rhinitis and sinusitis in the absence of an anatomical obstruction of the posterior nasal cavity at the level of the choana would not be expected to cause obstructive sleep apnea, the examiner opined that it was less likely that the obstructive sleep apnea was secondary to the Veteran's service-connected sinusitis or allergic rhinitis.

Further, the examiner concluded that the Veteran's sleep apnea was not caused or aggravated by the service-connected sinusitis (or allergic rhinitis). The examiner explained that the Veteran did not experience worsening sleep apnea due to alleged increased symptoms of sinusitis. Rather, the Veteran underwent reduction of the turbinates and balloon Sinuplasty to have improved use of his CPAP machine which improved, not worsened, his sleep apnea. The examiner concluded there was no linkage between sinusitis and the obstructive sleep apnea. 

Finally, the examiner explained the difference between sleep apnea and restless leg syndrome to refute the Veteran's (and his wife's) contention that his reported kicking out with his legs (and fatigue) while sleeping during service was a symptoms of obstructive sleep apnea. The examiner explained that the kicking out with the legs was indicative of restless leg syndrome and not a symptom of sleep apnea. 

Though the Veteran has current obstructive sleep apnea, the preponderance of the evidence is against a finding of a linkage between the onset of sleep apnea and a period of service or service-connected sinusitis. Rather, the evidence shows that the Veteran's current obstructive sleep apnea had no etiological relationship to service or service-connected sinusitis (See October 2004, November 2015 and May 2017 VA examination reports).
 
This conclusion is probative as it is based on facts presented by both the service treatment records and the assertions made by the Veteran at the time of the VA examination. To the extent that the May 2016 statement from the Veteran's private physician suggests a relationship between his sinusitis and his sleep apnea, the May 2017 VA examination explains that surgical intervention for the Veteran's sinusitis did not aggravate the Veteran's obstructive sleep apnea. Rather, the surgical intervention ensured that the Veteran would get improved usage of his CPAP machine. Therefore his obstructive sleep apnea was improved, not aggravated. 

Thus, the competent, credible evidence and opinions of record do not suggest that there exists a medical relationship, or nexus, between any current sleep apnea and a period of the Veteran's service or his service-connected sinusitis.  
 
The Veteran is not competent to link his obstructive sleep apnea to service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

The Veteran is a lay person and is not competent to establish that his current obstructive sleep apnea onset as a result of service or service-connected sinusitis. The Veteran is not competent to offer opinion as to etiology of any current obstructive sleep apnea. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. For these reasons, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

The claim of entitlement to service connection for sleep apnea must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The application to reopen a claim for service connection for a bilateral elbow disability is denied. 

Service connection for obstructive sleep apnea is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


